In an action to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Nassau County (Martin, J.), dated October 14, 1999, which granted the defendant’s motion to dismiss the complaint pursuant to CPLR 3211 (a) (7) and denied its cross motion to strike the defendant’s answer.
Ordered that the order is affirmed, without costs or disbursements.
The plaintiff seeks to recover damages for breach of contract based on an alleged misrepresentation by the defendant of an underlying lease.
To determine a motion to dismiss a complaint for failure to state a cause of action, the court must accept the allegations of the complaint as true, and must give them the benefit of every favorable inference (see, Cron v Hargro Fabrics, 91 NY2d 362; Schulman v Chase Manhattan Bank, 268 AD2d 174). Contrary to the appellant’s contention, the facts as alleged did not state a viable cause of action (see, Leon v Martinez, 84 NY2d 83, 88; CPLR 3211 [a] [7]). Bracken, J. P., McGinity, Luciano and Feuerstein, JJ., concur.